 



LodgeNet Entertainment Corporation 2003 Stock Option and
Incentive Plan Restricted Stock Award Agreement
(Time-Based Vesting)
Name: Scott E. Young
Date of Award: 8-17-06
Number of Shares of Restricted Stock Awarded: 3,750
This Agreement, effective as of the Date of Award, represents an award of
Restricted Stock by LodgeNet Entertainment Corporation, a Delaware corporation
(the “Company”), to you, pursuant to the provisions of the LodgeNet
Entertainment Corporation 2003 Stock Option and Incentive Plan (the “Plan”).
The Plan provides a description of the general terms and conditions governing
the Restricted Stock awarded hereunder. The parties hereto also agree to the
following additional terms and conditions governing this award of Restricted
Stock:
     1. Termination of Risk of Forfeiture. The shares awarded hereby are subject
to a risk of forfeiture. Subject to Section 15 hereof (which provides for
accelerated termination of risk of forfeiture under the conditions set forth
therein), and Section 8 hereof (which provides for accelerated termination of
the risk of forfeiture in the event of death or, in certain cases, retirement or
disability and adjustment thereto), the risk of forfeiture with respect to fifty
percent (50%) of the Restricted Stock (the “First Shares”) shall terminate on
August 17, 2009, and the risk of forfeiture with respect to fifty percent (50%)
of the Restricted Stock (the “Second Shares”) shall terminate on August 17, 2010
but, except as otherwise provided herein, only if you have been continuously
employed by the Company from the Date of Award (excluding any periods during
which you are on approved leaves of absence) up to and including each respective
termination date. The period between the date of this award and the date on
which the risk of forfeiture terminates for a portion of the shares awarded
hereby is hereinafter referred to as the “Restriction Period” with respect to
such shares.
2. Restricted Stock Certificates. Any Restricted Stock granted to you hereunder
shall be held by the Corporate Secretary of the Company or designee until such
time as the restrictions terminate or the Restricted Stock is forfeited.
     3. Certificate Legend. Each stock certificate representing shares of
Restricted Stock granted hereunder shall bear the following legend:
“The sale or other transfer of the shares of common stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the LodgeNet Entertainment
Corporation 2003 Stock Option and Incentive Plan and a LodgeNet Entertainment
Corporation 2003 Stock Option and Incentive Plan Restricted Stock Award
Agreement dated August 17, 2006.”

 



--------------------------------------------------------------------------------



 



     4. Removal of Restrictions. When your Restricted Stock is no longer subject
to the terms of this Agreement, you will be entitled to have the legend required
by Section 3 of this Agreement removed from the stock certificates representing
your shares of Restricted Stock and such certificates will be distributed to
you. The Company shall have no obligation to issue fractional shares; all share
amounts shall be rounded to the nearest whole amount.
     5. Voting Rights and Dividends. You may exercise full voting rights and
shall receive any dividends and other distributions paid with respect to the
shares of Restricted Stock. If any such dividends or distributions are paid in
shares of common stock of the Company, those shares shall be subject to the same
restrictions on transferability as the shares of Restricted Stock under this
Agreement.
     6. No Employment Obligation. The award of the Restricted Stock hereunder
shall not impose upon the Company a separate obligation to employ you for any
given period, or on any specific terms of employment.
     7. Forfeiture. Any Restricted Stock granted to you hereunder shall be
forfeited, and such shares of Restricted Stock shall revert to the Company,
without any obligation of the Company to pay you any consideration therefor if,
during the Restriction period, (i) you violate the terms of this Agreement or
(ii) your employment with the Company terminates during the term of this
Agreement (other than under the conditions set forth in Sections 8 or 15 hereof
which entitle you to accelerated termination of the risk of forfeiture). The
Company shall initiate a forfeiture of Restricted Stock pursuant to this
Section 7 by giving notice to you at any time within the thirty-day (30) period
following the date of forfeiture. Upon the giving of such notice, the Corporate
Secretary of the Company shall promptly cancel the forfeited shares of
Restricted Stock and the stock register of the Company shall be revised
accordingly. You are obligated to return to the Company any certificates
representing such forfeited shares, but your failure to do so shall not affect
the forfeiture or cancellation of such shares. You shall have no rights as a
stockholder of the Company with respect to forfeited and cancelled shares.
     8. Termination of Employment Due to Death, Disability or Retirement. If
your employment is terminated due to Death during the Restriction Period, the
restrictions on any shares of Restricted Stock shall terminate at the time of
Death and the Restricted Stock shall be delivered to your estate. In the event
your employment is terminated due to Disability or Retirement (defined for this
purpose as the voluntary termination of full-time employment after reaching the
age of 62) during the Restriction Period, unless otherwise determined by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”), a pro rata number of the First Shares or the Second Shares which
have not vested, as applicable, shall be fully vested. For purposes hereof, the
pro rata number of First Shares or Second Shares, if any, vesting in accordance
with the foregoing shall be determined by the number of days of continuous
employment through that date on which your Disability is finally determined or
through the date of your Retirement as with respect to the First Shares and
Second shares individually.

2



--------------------------------------------------------------------------------



 



     9. Termination of Employment for Other Reasons. If your employment with the
Company is terminated for any reason other than those reasons set forth in
Sections 8 or 15 hereof, including without limitation a termination of your
employment with or without cause, all shares of Restricted Stock held by you at
the time of such employment termination, as to which the restrictions have not
terminated, shall be forfeited by you to the Company, in accordance with the
provisions of Section 7 hereof.
     10. Acceleration. Notwithstanding anything to the contrary contained
herein, the Compensation Committee shall always have the power, in its sole
discretion, to accelerate the dates of the termination of risk of forfeiture.
     11. Nontransferability. Restricted Stock awarded pursuant to this Agreement
and subject to a risk of forfeiture may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (each, a “Transfer”), other
than by will or by the laws of descent and distribution. If any Transfer,
whether voluntary or involuntary, of Restricted Stock, as to which the
restrictions have not terminated, is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Restricted
Stock, as to which the restrictions have not terminated, such Restricted Stock
shall be immediately forfeited by you to the Company, and this Agreement shall
be of no further effect.
     12. Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require you or your estate to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.
     13. Share Withholding. With respect to withholding required upon any other
taxable event arising as a result of Restricted Stock awards granted hereunder,
you may elect, subject to the approval of the Compensation Committee, to satisfy
the withholding requirement, in whole or in part, by having the Company withhold
shares having a fair market value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the transaction.
All such elections shall be irrevocable, made in writing, signed by you, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.
     14. Administration. This Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of this Agreement.
     15. Acceleration of Termination Date.

  a.   If, in connection with or within two (2) years following the occurrence
of a Change in Control (as defined in subsection 15 (b) below), your employment
with the Company terminates voluntarily for Good Reason (as defined in
subsection 15 (b) below), or involuntarily for any reason other than for Cause
(as defined in

3



--------------------------------------------------------------------------------



 



      subsection 15 (b) below), the risk of forfeiture for all outstanding
shares of Restricted Stock as to which the risk of forfeiture was not previously
terminated pursuant to the terms of Section 1 hereof shall, without further
action, terminate as of the date of such employment termination.     b.   For
purposes hereof: (i) termination of employment for “Cause” shall mean
termination of your employment by the Company or any of its subsidiaries because
of: (A) your dishonesty, fraud or breach of trust or substantial misconduct in
the performance of, or substantial nonperformance of, your duties, (B) any act
or omission by you that is a substantial cause for a regulatory body with
jurisdiction over the Company or any of its subsidiaries to request or recommend
your suspension or removal or to impose sanctions upon the Company, or (C) a
material breach by you of any applicable employment agreement between you and
the Company or any of its subsidiaries; (ii) termination with “Good Reason”
shall mean voluntary termination of your employment because, without your
express written consent: (A) the Company or any subsidiary materially breaches
any of the terms of an employment agreement, severance agreement or other
compensation arrangement between the Company or any of its subsidiaries and you,
(B) you are assigned duties materially inconsistent with your position, duties,
and status immediately prior the Change in Control, (C) the Company or any
subsidiary reduces your base salary and/or benefits under the Company’s or a
subsidiary’s incentive, stock option, retirement, welfare, disability, health,
insurance, benefit or other compensatory plan (including, without limitation,
cash paid in lieu of any such benefit) in existence immediately prior to the
Change in Control (without substitution of a substantially equivalent plan or
benefit), such that your compensation, in the aggregate, has been materially
reduced, or (D) failure by the Company to cause any successor or resulting
entity to expressly assume and agree to perform the Company’s obligations under
this Agreement; and (iii) a “Change in Control” shall mean the occurrence of any
of the following: (A) any person (as such term is used in Section 13 of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations thereunder and including any Affiliate or Associate of such person,
as defined in Rule 12b-2 under said Act, and any person acting in concert with
such person), directly or indirectly, acquires or otherwise becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act,
except that a person or entity shall also be deemed the beneficial owner of all
securities which such person or entity may have a right to acquire, whether or
not such right is presently exercisable) of securities representing thirty
percent (30%) or more of the voting power entitled to be cast at elections for
directors (“Voting Power”) of the Company; or (B) there occurs any merger or
consolidation (in one or more transactions) of the Company, or any sale, lease
or exchange (in one or more transactions) of all or any substantial part of the
consolidated assets of the Company (meaning assets representing thirty percent
(30%) or more of the Company’s consolidated net tangible assets or generating
thirty percent (30%) or more of the Company’s consolidated operating cash flow,
in each case as measured over the Company’s preceding four full fiscal quarters)
to any other person and (y) in the case of a

4



--------------------------------------------------------------------------------



 



      merger or consolidation, the holders of outstanding stock of the Company
entitled to vote in elections of directors immediately before such merger or
consolidation (excluding for this purpose any person (including any Affiliate or
Associate) that directly or indirectly owns or is entitled to vote thirty
percent (30%) of more of the Voting Power of the Company) hold less than seventy
percent (70%) of the Voting Power of the survivor of such merger or
consolidation or its parent, or (z) in the case of any such sale, lease or
exchange, the Company does not own more than fifty percent (50%) of the Voting
Power of the other person; or (C) during any period subsequent hereto, a
majority of the Company’s directors shall not for any reason be board members
who at the beginning of such period constituted a majority of the Board of
Directors or persons nominated as new directors by a majority of such continuing
directors.

     16. Miscellaneous.

  a.   All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock, shall be binding on any successor as to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.     b.   To the extent not
preempted by federal law, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to such
jurisdiction’s conflict of laws principles.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Award first above written.

            LODGENET ENTERTAINMENT CORPORATION
      By:   /s/ Scott C. Petersen         Scott C. Petersen – President/CEO     
       

5